Justice PLEICONES.
I concur in result. I agree with Chief Justice Toal that “electronic storage” under the Stored Communications Act (SCA) refers to temporary storage of communications during the course of transmission, 18 U.S.C. § 2510(17)(A), and to backups of those communications, § 2510(17)(B). However, I view these two types of storage as necessarily distinct from one another: one is temporary and incidental to transmission; the other is a secondary copy created for backup purposes by the service provider.4 Therefore, an e-mail is protected if it falls under the definition of either subsection (A) or (B). It does not end the inquiry to find that the e-mails at issue were not in temporary storage during the course of transmission (subsection (A)). Accordingly, because the e-mails in this case were also not copies made by Jennings’s service provider for purposes of backup (subsection (B)), they were not protected by the SCA.51 therefore concur in result.

. The "backup” covered by subsection (B) is a copy made by the service provider to back up its own servers. It does not include an original email that has been transmitted to the recipient and remains on the provider’s server after the recipient has opened or downloaded it. See Orin Ken, A User’s Guide to the Stored Communications Act, and a Legislator's Guide to Amending It, 72 Geo. Wash. L.Rev. 1208, 1217 n. 61 (2004), quoted by Chief Justice Toal, supra (noting the technical meaning of "backup copy” as used in the SCA); Powerex Corp. v. Reliant Energy Services, Inc., 551 U.S. 224, 232, 127 S.Ct. 2411, 168 L.Ed.2d 112 (2007) ("A standard principle of statutory construction provides that identical words and phrases within the same statute should normally be given the same meaning.”).


. Thus, I agree with Justice Hearn that we must interpret the language of subsection (B) and with her conclusion that the e-mails in this case were not protected.